DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive. The applicant argument re: the amended limitation “with said material folding assembly holding the material against the edge of the substrate in said actuated position” is not taught by prior art Assink is not persuasive.
The examiner maintains the rejection as Assink teaches that the material folding assembly movable between the rest position and the actuated position (Figure 8, rest position and Figure-9, actuated position, material fold assembly27, substrate-25) holds the material which has a free end portion-31 (Figure 8) along the edge of the substrate.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6,12 and 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Assink (US 5603150).

Regarding Claim 1, Assink discloses automated wrapping system for trimming a substrate with a material (Figures 8-9, substrate-25, material-24, col 4 lines 1-6), the substrate having an outer portion and an inner portion and an edge connecting the inner portion to the outer portion (Figures 5-7), said automated wrapping system comprising: a support; a nest mounted to said support and configured to position the material between the outer portion of the substrate and the nest (Figures 8-9, support-22, nest-23, col 4, line 1-8), with the material including a free end portion not positioned between the nest and the outer portion of the substrate (Figures 8, free end-31); a material folding assembly positioned adjacent to said nest, said material folding assembly movable between a rest position and an actuated position with said material folding assembly holding the material against the edge of the substrate in said actuated position, (Figure 8-9, col 4, line 6-7, fold assembly-27 comprise fold blade edge-28 with pillow head-75), wherein the movement of said material folding assembly to said actuated position engages and folds the free end portion of the material over the edge of the substrate and onto a part of the inner portion of the substrate while retaining the material against the edge of the substrate (Figure 9); and an actuator connected to said material folding assembly for moving said material folding assembly between said rest position and said actuated position (Figure 8/rest position to Figure 9/actuated position, col 5, line 58-65).
Regarding Claim 2, Assink discloses comprising an assembly flange (Figure 9, assembly flange-62, 63) positioned adjacent to said support-22 and said nest-23 with said material folding assembly mounted to said assembly flange (Figure 9, fold assembly-27 mounted on flange structure 62/63), and wherein said material folding assembly comprises: a slide mount mounted on said assembly flange (Figure 5-6, slide-72, col 5, line 20-22), Application No. 16/753,3837Docket No.: 065840.00006 Reply to Office Action of January 31, 2022 a biasing slide moveably mounted on said slide mount, said biasing slide including a retainer section for holding the material against [[an ]]the edge and [[an ]]the inner 
Regarding Claim 3, Assink discloses material folding assembly further comprises an end block connected to said actuator and slidably mounted on said biasing slide (Figures 6-7, end block/mounting plate-74 connected to the actuator by the connector-81, biasing slide-73, col 5, line 20-34), said actuator engaging said end block to slide said end block longitudinally along said biasing slide between a first slid position and second slid position (col 5, line 20-24), with said first slid position corresponding to said rest position (Figure 8) and said second slid position corresponding to said actuated position (Figure 9); a connector fixedly coupled to said material folder (Figure 8-9, connector-81, col 5, line 33-34) ; an actuation rod pivotally coupled to each of said end block and said connector (Figure 8, rod-80 pivotly connected to the connector-81, which is coupled to the end block/mounting plate-74, col 5, line 29-34 ); wherein said end block engages said actuation rod to move said material folder to said first position when said end block moves to said first slid position (Figure 8, end block in first position-81), and wherein said end block engages said actuation rod to move said material folder to said second position when said end block moves to said second slid position (Figure 9, end block in second position-81).
Regarding Claim 4, Assink discloses said material folding assembly further comprises a slide spring coupled between said slide mount and said biasing slide (Figures 8-9, spring-69), said slide spring configured for providing continuous biasing force on said retainer section of said biasing slide in a direction towards the material and the substrate when the material folding assembly is in said actuated position (Figure 8-9, retainer section-75 engages the material in the substrate,  col 5 line 58-67,  col 6, line 5-7).
Regarding Claim 6, Assink discloses said material folding assembly further comprises: a fixed mount fixedly coupled to said biasing slide (Figures 6-7, 8-9 fixed mount-64, col 5, line 8-10 ); and a moveable mount mounted to said fixed mount (Figure 5, bearing-71, col 5, line 20) and including a slide folder, said slide folder mounted to said material folder and configured for movement along said moveable mount as said material folder between said first position and said second position (Figures 8-9, slide folder-28, col 5 line 20-26).
Regarding Claim 12, Assink discloses the actuator comprises an air cylinder (Col 5, line 29-30).
Regarding Claim 14, Assink discloses that the automated wrapping system comprising a platen or pressure plate configured for applying pressure to the inner portion of the substrate opposite said nest (Figure 4-6, col 4 line 60-63, platen-53).
Regarding Claim 18, Assink discloses automated wrapping system comprising a fastening mechanism configured for securing the material to the substrate when said material folding assembly is in said actuated position (Figure 6, 8-9, fastening mechanism/clamp-26, col 5, line 49-57) .
Regarding Claim 20, Assink discloses further comprising a stretching device configured for moving a free end portion of the material along the inner portion of the substrate in a direction away from the edge of the substrate when said material folding assembly is in said actuated position (stretching device/blade-28, col 4, line 19-26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness
13.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Assink (US 5603150) in view of Barnes (US 20100312102).
Regarding Claim 13, Assink discloses actuator comprises an air cylinder (Col 5, line 29-30) but didn’t disclose that actuator comprises a hand actuating device. In the same field of endeavor pertaining to the actuator, Barnes discloses handheld actuator are commonly used for driving the device ([0009]).
It would be obvious for one ordinary skilled in the art to modify the actuator taught by Assink by the handheld actuator taught by Barnes for the purpose of user based control of the system.
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assink (US 5603150) in view of Kim  (US 20030178988).
Regarding Claim 15, Assink discloses alignment system comprising a platen or pressure plate includes a vision system (Figure 4-6, platen-53), but did not disclose specifically an alignment system. In the related field of alignment of the substrate, an alignment apparatus is disclosed by Kim which has linear positioning system supported on a platen so that the substrate is accurately aligned (Figure 1, [0004]- [0006]). 
It would be obvious for one ordinary skilled in the art to combine Assink’s teaching with that of the alignment system taught by Kim for maintaining accurate alignment of the substrate for the optimal performance of the wrapping system.
Regarding Claim 16, Kim discloses alignment system includes a vision system (Figure 1, vision system-42, [0004]).
Regarding Claim 17, Kim discloses alignment system includes a camera system (Figure 1, camera-44, [0004]).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Assink (US 5603150) in view of Brown (US 20070214625).
Regarding Claim 19, Assink discloses the fastening mechanism but didn’t explicitly disclose that the fastening mechanism comprises a stapler. In the same field of endeavor pertaining to the field, Brown discloses stapler used as fastening mechanism ([0045]).
It would be obvious for one ordinary skilled in the art to modify the teachings of Assink with that of the teachings of Brown’s fastening mechanism for securely positioning the material during wrapping.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741